               Case 1:19-cr-00252-RDA Document 4 Filed 08/29/19 Page 1 of 4 PageID# 42
Criminal Case Cover Sheet                                                                                                      U.S. District Court
                                                     FILED: REDAaED



Place of Offense;
                                     ^ Under Seal                                                     Judge Assigned:


City:      Ashburn                       Superseding Indictment:                                      Criminal No.



County: Loudoun                          Same Defendant:                                              New Defendant:


                                         Magistrate Judge Case No.                                    Arraignment Date:


                                         Search Warrant Case No.                                      R. 20/R.40 From:

Defendant Information:


Defendant Name: John        Baron Royal                        Alias(es): Jon   Vic, John VicKDr.g^ □ Juvenile FBI No.

Address:


Employment:

Birth Date: - 1969              SSN: -2225                  Sex:     Male             Race: White               Nationality:   American


Place of Birth:                     Height:          Weight:                Hair:           Eyes:               Scars/Tattoos:


Q Interpreter Language/Dialect:j                                                    Auto Description:

Location/Status:


Arrest Date:                               □ Already in Federal Custody as of:                                     in:




^ Already in State Custody                 □ On Pretrial Release                □ Not in Custody

^ Arrest Warrant Requested                 □ Fugitive                           □ Summons Requested

Q Arrest Warrant Pending                   n Detention Sought                   □ Bond
Defense Counsel Information:


Name:                                                              □ Court Appointed          Counsel Conflicts:

Address:                                                           □ Retained

Phone:                                                             □ Public Defender                               □ Federal Public Conflicted Out
U.S. Attorney Information;


AUSA(s}: JamarK. Walker                                                         Phone: 703-299-3700                Bar No.     82773

Complainant Agency - Address & Phone No. or Person & Title:

 SA Steve Robinson - Federal Bureau of Investigation - 9325 Discovery Blvd. Manassas, Virginia 20109

U.S.C. Citations;       Code/Section                    Offense Charged                             Count(s)             Capital/Felonv/lVlisd./Pettv

  Setl:             18 U.S.C 1349               Conspiracy to Commit Wire Fraud                                           Felony

  Set 2:            18 U.S.C. 1343 & 2         Wire fraud                                                                 Felony

  Date:             8/22/2019                  AUSA Signature:{                                                            may be continued on reverse
Case 1:19-cr-00252-RDA Document 4 Filed 08/29/19 Page 2 of 4 PageID# 43
Case 1:19-cr-00252-RDA Document 4 Filed 08/29/19 Page 3 of 4 PageID# 44
Case 1:19-cr-00252-RDA Document 4 Filed 08/29/19 Page 4 of 4 PageID# 45
